Case 3:19-cv-02122-MMA-WVG Document 42 Filed 04/01/21 PageID.246 Page 1 of 1



  1
  2
  3
  4
  5
                           UNITED STATES DISTRICT COURT
  6
                          SOUTHERN DISTRICT OF CALIFORNIA
  7
  8
                                                    Case No. 19-CV-2122-MMA-WVG
  9 WILLIAM DAWES,
 10                                                 ORDER GRANTING EX PARTE
                                   Plaintiff,       APPLICATION TO EXCUSE
 11                                                 APPEARANCE OF DEFENDANTS
                 v.                                 AND CDCR REPRESENTATIVE AT
 12                                                 THE MANDATORY SETTLEMENT
      THE PEOPLE OF THE STATE OF                    CONFERENCE
 13   CALIFORNIA et al.,
 14                               Defendants.
                                                    [Doc. No. 41.]
 15
 16
 17        Defendants request that the Court excuse their appearance at the April 30, 2021
 18 settlement conference and allow counsel appearing on behalf of CDCR to appear on
 19 telephone standby. Good cause shown, the Court GRANTS Defendants’ application.
 20 Counsel appearing on behalf of CDCR may appear by telephone standby, and
 21 Defendants are excused from appearing at the settlement conference. Counsel
 22 representing the named Defendants will appear in person or by remote means, at the
 23 Court’s discretion.
 24        IT IS SO ORDERED.
 25 DATED: April 1, 2021
 26
 27
 28
                                                1
